DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5, 2021 has been entered.

Response to Amendment
	By Applicant’s amendment filed May 5, 2021 claim 1 has been amended.  Claims 1, 3, 7, 13, 15, 36 and 38-49 are currently presented for examination.  Claims 2, 4-6, 8-12, 14, 16-35 and 37 are canceled.  

Response to Arguments
As previously detailed claims 44-49 are allowed. Claims 7, 15 and 38-43 are objected to as being dependent upon a rejected base claim, but would be allowable if 
Due to Applicant’s amendments to the claims, the previous rejections of claims 1, 3, 13 and 36 under	35 USC 103 are hereby withdrawn.  
A new rejection necessitated by Applicant’s amendments to the claims is detailed below.  This action is non-FINAL.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Tomkinson et al. U.S. Publication No. 2010/0099683 A1 (Provided on IDS).

    PNG
    media_image1.png
    133
    129
    media_image1.png
    Greyscale
 compound 18.
Tomkinson et al. teaches compounds that inhibit human DNA ligases and methods of treating cancer (title).  Tomkinson et al. teaches methods for treating cancer using compounds that inhibit human DNA ligases (abstract).
 Tomkinson et al. teaches that because of their involvement in DNA replication and DNA repair, DNA ligase inhibitors are likely to be anti-proliferative and to potentiate the cytotoxicity of DNA damaging agents, properties that may have clinical utility in the treatment of cancer, in particular malignancies with an altered DNA damage response [0009]. DNA joining by a DNA ligase is required to link together Okazaki fragments during DNA replication and to complete almost all DNA repair pathways [0009]. Inhibitors of DNA ligases (i) inhibit cell growth and/or kill cells; (ii) potentiate the cytotoxic effects of many DNA damaging agents that introduce a wide variety of different types of DNA lesions, including agents such as ionizing radiation, topoisomerase inhibitors (irinotecan and topotecan), PARP inhibitors, 5-fluorouracil, mitomycin C, bleomycin, melphalan, cyclosphosphamide, platinum compounds, cis-platinum and BCNU (Carmustine) and temozolomide that are currently being used to treat human cancer; and/or (iii) potentiate the cytotoxic effects of pro-apoptotic agents and inhibitors of signaling pathways that promote proliferation, for example a bcr-abl 
Tomkinson et al. teaches methods for treating cancer using compounds that inhibit human DNA ligases by inhibiting cell growth, killing tumorous cells and/or potentiate cell killing by DNA damaging agents [0020].  The methods for treating cancer using compounds that inhibit human DNA ligase including treating skin cancer, melanoma, glioblastoma, neuroblastoma, sarcoma, colon cancer, breast cancer, cervical cancer, prostate cancer, pancreatic cancer, ovarian cancer, esophageal cancer, stomach cancer and lung cancer [0024]. 
Tomkinson et al. specifically teaches selecting suitable DNA ligase inhibitor as shown in Table 2 [0096].  Tomkinson et al. specifically teaches that compound 18 is a DNA ligase inhibitor compound (page 42 compound number 171).  
Tomkinson et al. does not specifically exemplify compound 18 in a method for treating prostate cancer.
However, Tomkinson et al. teaches that compound 18 is a DNA ligase inhibitor compound and furthermore teaches that DNA ligase inhibitor compounds can be used to treat cancer including prostate cancer.  Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to administer compound 18 for the treatment of prostate cancer with a reasonable expectation of success since compound 18 would have been expected to inhibit DNA ligase and thus inhibit DNA damage repair in cancer cells causing apoptotic cell death.  Furthermore, combining said compounds with other chemotherapeutic agents would 
With respect to claim 3 of the instant application, Tomkinson et al. teaches that the DNA ligase inhibitor may be administered with other therapeutic agents including chemotherapeutic agents [0010].  With respect to claim 36 of the instant application, which claims treating prostate cancer that is castration resistant prostate cancer, it would have been obvious to a person of ordinary skill in the art to treat castration resistant prostate cancer since the compounds of Tomkinson et al. are DNA ligase inhibitors and thus the compounds do not rely on the cancer cell’s dependence on any hormone.  Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to administer the compounds of Tomkinson et al. for the treatment of castration resistant prostate cancer with a reasonable expectation of inhibiting DNA damage repair and thus preventing castration resistant prostate cancer from repairing and thus inhibition of growth and apoptosis and thus treating the cancer.
Thus claims 1, 3 and 36 of the instant application are rendered obvious in view of the cited prior art teachings. 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tomkinson et al. U.S. Publication No. 2010/0099683 A1 (Provided on IDS) as applied to claims 1, 3 and 36 above and further in view of Huang et al. (Int. J. Cancer, 2010 126(2), 315-327).

Tomkinson et al. is as set forth above.
Tomkinson et al. does not teach the prostate cancer is mediated by UDP-glucose dehydrogenase.  However, Tomkinson et al. broadly teaches the treatment of prostate cancer in general and as such, an ordinary skilled artisan would contemplate treating all types of prostate cancer.
Huang et al. teaches that prior to the effective filing date, UDP-glucose dehydrogenase was known in the art to be involved in prostate cancer.
Accordingly, prior to the effective filing date of the instant invention, it would have been obvious to a person of ordinary skill in the art to treat all prostate cancer including prostate cancer mediated by UDP-glucose dehydrogenase, based on the teachings of Tomkinson et al. with a reasonable expectation of similar success.  Thus in the absence of secondary considerations such as unexpected results claim 13 of the instant application is rendered obvious in view of the cited prior art teachings.

Claim Objections
Claims 7, 15 and 38-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM